Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 1 of 10 PageID #: 8136




                 Exhibit D
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 2 of 10 PageID #: 8137

                       STEPHANIE D. SHON - 10/10/2018

     1      --

     2      UNITED STATES DISTRICT COURT

     3      EASTERN DISTRICT OF NEW YORK

     4      -----------------------------------x

     5      HILLARY LAWSON, KRISTINA HALLMAN,
            STEPHANIE CALDWELL, MOIRA HATHAWAY,
     6      MACEY SPEIGHT, ROSEMARIE PETERSON, and
            LAUREN FULLER,
     7
                                                Plaintiffs,
     8                                              Case No.
                                                1:17-cv-06404 (BMC)
     9                      -against-

    10      HOWARD RUBIN, JENNIFER POWERS,
            and the DOE COMPANY.
    11
                                               Defendants.
    12
            -----------------------------------x
    13
                                         October 10, 2018
    14                                   10:22 a.m.

    15

    16

    17

    18

    19           Deposition of STEPHANIE D. SHON, taken by
            Plaintiffs, pursuant to Notice, at the offices
    20      of Balestriere Fariello, 225 Broadway, New
            York, New York, before William Visconti, a
    21      Shorthand Reporter and Notary Public within and
            for the State of New York.
    22

    23

    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 3 of 10 PageID #: 8138

                       STEPHANIE D. SHON - 10/10/2018                  Page 2

     1

     2      A P P E A R A N C E S:
              BALESTRIERE FARIELLO
     3        Attorneys for Plaintiffs
                     225 Broadway
     4               New York, NY 10007

     5        BY:       BRIAN L. GROSSMAN, ESQ.
                        brian.grossman@balestrierefariello.com
     6                  MATTHEW W. SCHMIDT, ESQ.
                        matthew.schmidt@balestrierefariello.com
     7
              DECHERT LLP
     8        Attorneys for Howard Rubin
                     1095 Avenue of the Americas
     9               New York, NY 10036-6797

    10        BY:       BENJAMIN E. ROSENBERG, ESQ.
                    benjamin.rosenberg@dechert.com
    11
              SCHLAM STONE & DOLAN LLP
    12        Attorneys for Jennifer Powers
                     26 Broadway
    13               New York, NY 10004

    14        BY:       JOLENE F. LaVIGNE-ALBERT, ESQ.
                        jlavignealbert@schlamstone.com
    15                  DOUGLAS E. GROVER, ESQ.
                        dgrover@schlamstone.com
    16
              GANFER SHORE LEEDS & ZAUDERER LLP
    17        Attorneys for The Witness
                     360 Lexington Avenue
    18               New York, NY 10017

    19        BY:       DAWN M. WILSON, ESQ.
                        dwilson@ganfershore.com
    20

    21      ALSO PRESENT:
              JENNIFER LEE, Para Balestriere Fariello
    22        HOWARD RUBIN
              JENNIFER POWERS
    23        YIFAT V. SCHNUR, ESQ.
              DAVID FORREST
    24

    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 4 of 10 PageID #: 8139

                        STEPHANIE D. SHON - 10/10/2018                 Page 3

     1
     2                  IT IS HEREBY STIPULATED AND AGREED
     3         by and between the attorneys for the
     4         respective parties herein that filing and
     5         sealing be and the same are hereby waived.
     6                  IT IS FURTHER STIPULATED AND AGREED
     7         that all objections, except as to the form
     8         of the question, shall be reserved to the
     9         time of the trial.
    10                  IT IS FURTHER STIPULATED AND AGREED
    11         that the within deposition may be signed
    12         and sworn to before any officer authorized
    13         to administer an oath with the same force and
    14         effect as if signed and sworn to before the
    15         Court.
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 5 of 10 PageID #: 8140

                       STEPHANIE D. SHON - 10/10/2018                 Page 56

     1                            STEPHANIE D. SHON
     2       Miss            and Mr. Rubin?                                     11:35:34
     3                 A.       I met          when she flew in for             11:35:36
     4       the first time, yes.                                               11:35:40
     5                 Q.       Where did you meet               when she       11:35:40
     6       flew in for the first time?                                        11:35:44
     7                 A.       I don't remember.         I think it            11:35:45
     8       might have even been -- it could have been a                       11:35:46
     9       restaurant or a bar or something.                                  11:35:49
    10                 Q.       Was it at Mr. Rubin's apartment?                11:35:51
    11                 A.       No.                                             11:35:52
    12                 Q.       Was there ever a time that you                  11:35:53
    13       were in Mr. Rubin's apartment with Miss                        ?   11:35:56
    14                 A.       Yes.                                            11:35:59
    15                 Q.       I guess taking a step back.             Have    11:36:02
    16       you ever been in Mr. Rubin's apartment?                            11:36:04
    17                 A.       Yes.                                            11:36:05
    18                 Q.       Do you know the address of that                 11:36:07
    19       apartment?                                                         11:36:08
    20                 A.       By apartment which one are you                  11:36:09
    21       referring to?                                                      11:36:12
    22                 Q.       I will take a step back.                        11:36:13
    23       Previously we mentioned through I believe it                       11:36:15
    24       was Exhibit B that there was a dungeon in one                      11:36:18
    25       of Mr. Rubin's apartments.                                         11:36:22


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 6 of 10 PageID #: 8141

                       STEPHANIE D. SHON - 10/10/2018                   Page 57

     1                          STEPHANIE D. SHON
     2                A.       Yes.                                               11:36:24
     3                Q.       Have you ever been in the                          11:36:25
     4       apartment with a dungeon?                                            11:36:25
     5                A.       Yes.                                               11:36:27
     6                Q.       Have you ever been in any other                    11:36:28
     7       apartment owned by Mr. Rubin?                                        11:36:29
     8                A.       No.                                                11:36:30
     9                Q.       Have you ever been in any other                    11:36:32
    10       property owned by Mr. Rubin?                                         11:36:33
    11                A.       Not to my knowledge.                               11:36:35
    12                Q.       Were you ever in the apartment                     11:36:36
    13       with the dungeon with Miss                ?                          11:36:40
    14                A.       Yes.                                               11:36:43
    15                Q.       Have you ever been in the dungeon                  11:36:46
    16       with Miss           ?                                                11:36:47
    17                A.       No.                                                11:36:48
    18                Q.       Do you know if Miss                has             11:36:49
    19       ever been in the dungeon?                                            11:36:51
    20                A.       No.                                                11:36:57
    21                         MR. GROSSMAN:       I'm going to mark              11:37:52
    22                this as Shon Exhibit C.                                     11:37:54
    23                         (Shon Exhibit C for identification,                11:37:54
    24                WhatsApp message chain between Miss Shon                    11:37:54
    25                and Miss Powers.)                                           11:38:20


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 7 of 10 PageID #: 8142

                       STEPHANIE D. SHON - 10/10/2018                Page 139

     1                          STEPHANIE D. SHON
     2                         MS. ALBERT:       That's it, I have              13:19:37
     3                nothing further.       Thank you.                         13:19:38
     4                         MR. GROSSMAN:       Nothing from me.             13:19:40
     5                         (TIME NOTED:      1:19 P.M.)                     13:19:42
     6
     7                                        _______________________
     8                                        STEPHANIE D. SHON
     9
    10                Subscribed and sworn to before me
    11                this _____ day of _________, 2018
    12
    13                __________________________________
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 8 of 10 PageID #: 8143

                       STEPHANIE D. SHON - 10/10/2018                Page 140

     1   STATE OF NEW YORK         )        Pg__ of__Pgs

     2   ss:

     3   COUNTY OF NEW YORK             )

     4

     5          I wish to make the following changes, for the

     6   following reasons:

     7   PAGE LINE

     8   ____ ____ CHANGE: ______________________

     9                 REASON:    ______________________
    10   ____ ____     CHANGE:    ______________________
    11                 REASON:    ______________________
    12   ____ ____     CHANGE:    ______________________
    13                 REASON:    ______________________
    14   ____ ____     CHANGE:    ______________________
    15                 REASON:    ______________________
    16   ____ ____     CHANGE:    ______________________
    17                 REASON:    ______________________
    18   ____ ____     CHANGE:    ______________________
    19                 REASON:    ______________________
    20   ____ ____     CHANGE:    ______________________
    21                 REASON:    ______________________
    22   ____ ____     CHANGE:    ______________________
    23                 REASON:    ______________________
    24
    25



              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 9 of 10 PageID #: 8144

                       STEPHANIE D. SHON - 10/10/2018                 Page 141

     1                   C E R T I F I C A T E

     2 STATE OF NEW YORK         )

     3                          : ss.

     4 COUNTY OF NEW YORK )

     5        I, WILLIAM VISCONTI, a Shorthand Reporter and

     6 Notary Public within and for the State of New York,

     7 do hereby certify:

     8        That prior to being examined, the witness named in

     9   the foregoing deposition was duly sworn to testify the truth,
    10   the whole truth, and nothing but the truth;
    11        That said deposition was taken down by me in
    12   shorthand at the time and place therein named and
    13   thereafter reduced by me to typewritten form and that the
    14   same is a true, correct, and complete transcript of said
    15   proceedings.
    16        Before completion of the deposition, review of the
    17   transcript [ ] was [ X ] was not requested. If requested,
    18   any changes made by the deponent (and provided to the
    19   reporter) during the period allowed are appended hereto.
    20        I further certify that I am not interested in the
    21   outcome of the action.
    22        Witness my hand this 15th day of October 2018.
    23
    24                                  ___________________________
                                         WILLIAM VISCONTI
    25


              Epiq Court Reporting Solutions - New York
  1-800-325-3376                                 www.deposition.com
Case 1:17-cv-06404-BMC-SMG Document 244-7 Filed 02/21/19 Page 10 of 10 PageID #:
                                   8145
                     STEPHANIE D. SHON - 10/10/2018                Page 142

   1

   2                     E X H I B I T S

   3      DESCRIPTION                                    PAGE

   4       (Shon Exhibit A for                           23

   5       identification, WhatsApp

   6       conversations between Miss Shon

   7       and Howard Rubin.)

   8       (Shon Exhibit B for                           35

   9       identification, WhatsApp
  10       conversation between Miss Powers
  11       and Mr. Rubin.)
  12       (Shon Exhibit B1 for                          49
  13       identification, WhatsApp
  14       conversation between Miss Powers
  15       and Mr. Rubin with fewer
  16       redactions.)
  17       (Shon Exhibit C for                           57
  18       identification, WhatsApp message
  19       chain between Miss Shon and Miss
  20       Powers.)
  21       (Shon Exhibit D for                           109
  22       identification, e-mail from Miss
  23       Shon to Mr. Rubin.)
  24
  25



             Epiq Court Reporting Solutions - New York
 1-800-325-3376                                 www.deposition.com
